Name: Commission Regulation (EEC) No 719/83 of 29 March 1983 on the supply of common wheat to the Islamic Republic of Mauritania as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 83 Official Journal of the European Communities No L 83/37 COMMISSION REGULATION (EEC) No 719/83 of 29 March 1983 on the supply of common wheat to the Islamic Republic of Mauritania as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 5 000 tonnes of cereals to the Islamic Republic of Mauritania under its food ­ aid programme for 1982 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . O OJ No L 352, 14. 12 . 1982, p. 1 . (*) OJ No 106 , 30 . 10 . 1962, p. 2553/62. O ] No L 263 , 19 . 9 . 1973 , p. 1 . 0 OJ No L 192, 26 . 7. 1980, p . 11 . 8) OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 83/38 Official Journal of the European Communities 30 . 3 . 83 ANNEX I 1 . Programme : 1982 (reserve) 2. Recipient : Islamic Republic of Mauritania 3 . Place or country of destination : Mauritania 4. Product to be mobilized : common wheat 5 . Total quantity : 5 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (tÃ ©lex 270 807) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE ISLAMIQUE DE MAURITANIE' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Nouakchott 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 April 1983 16. Shipment period : 1 to 31 May 1983 17. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 30 . 3 . 83 Official Journal of the European Communities No L 83/39 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage Address of store Town at which stored NumÃ ©ro du lot Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 4 200 StÃ © Brunaud AndrÃ ©, StÃ © Brunaud AndrÃ ©, II clos Saint-Joseph, clos Saint-Joseph, Il boÃ ®te postale 17, boÃ ®te postale 17, 36200 Argenton-sur-Creuse 36200 Argenton-sur-Creuse 800 Agri Indre, Zone industrielle de la Chatre, Il 33 , avenue de la Gare , 36400 II boÃ ®te postale 97, 36002 ChÃ ¢teauroux